104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Karen R. HARRIS;  Earl Harris;  Judith Romine;  JamesRomine, Appellants,v.CAPITOL AMERICAN LIFE INSURANCE COMPANY;  Capitol AmericanGroup of Companies;  Capitol American Financial Corporation;Association of Full Time Farmers and Ranchers of America;Trustee and the Trust of the Farmers and Ranchers GroupCancer Insurance Trust;  Inter-State Service, Inc.;  MikeMuench;  Wayne Briggs;  Clarence Bock;  Kris Ennis;  PhilMihalakis, Appellees.
No. 96-1822.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Dec. 17, 1996.

Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1 District Judge.
PER CURIAM.


1
Plaintiffs are members of the Association of Full Time Farmers and Ranchers of America who purchased insurance through the Association from Capitol American Life Insurance Company.  Plaintiffs appeal from the order of the District Court2 granting defendants' motion to dismiss and motion for summary judgment on plaintiffs' claims, which are based on the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968 (1994), the Truth in Lending Act, 15 U.S.C. §§ 1601-1677 (1994), mail fraud, 18 U.S.C. § 1341 (1994), and wire fraud, 18 U.S.C. § 1343 (1994).


2
We have reviewed carefully the record and the parties' arguments and have concluded that the District Court was clearly correct in granting defendants' motions for the reasons stated in the court's order.  The order of the District Court is summarily affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation


2
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa